DETAILED ACTION
“Method for Cold Deformation of an Austenitic Steel”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Bryan Clark on January 12, 2022.
The application has been amended as follows: 
In claim 4, please replace “claim 1” with --claim 22--
Allowable Subject Matter
Claims 1-13 and 15-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; Applicant’s argument (filed 10/08/2021) that
Cornelissen and Breuer only disclose forming degrees of at most 20% (Cornelissen - page 7, lines 2-6; Breuer - paragraph [0022]). Thus, Cornelissen and Breuer fail to disclose or suggest a method in which cold deformation is carried out by cold rolling at least one surface of the steel to be deformed with a forming degree of 25 ≤ Φ ≤ 60 % in order to achieve in the steel at least two consecutive areas with different mechanical values in thickness, yield strength (Rp0.2), tensile strength (Rm), and elongation as set forth in amendment independent claim 1.

is found persuasive. Examiner agrees that one of ordinary skill in the art would not have arrived at the instant invention upon reviewing the disclosures of Cornelissen and Breuer absent impermissible hindsight upon review of Applicant’s disclosure; no teaching or suggestion has been identified within the prior art of record that would have motivated one of ordinary skill in the art to carry out cold deformation to the higher degree of the instant invention and also “achieve in the steel at least two consecutive areas with different mechanical values in thickness, yield strength, tensile strength, and elongation” such that “each of the consecutive areas has a ratio (r) between an ultimate load ratio (ΔF), which is an ultimate load (F2) after deforming the area divided by an ultimate load (F1) prior to deforming the area multiplied by 100, and a thickness ratio (Δt), which is a thickness (t2) of the area after deforming the area divided by a thickness (t1) of the area prior to deforming the area multiplied by 100, such that the ratio r is ΔF/Δt and r is 1.0 < r < 2.0.” 
	Regarding claim 22, Applicant’s argument that:
Cornelissen and Breuer are directed to steels with Twinning Induced Plasticity (TWIP) properties, Hauger does not even mention steels with Transformation Induced Plasticity properties  (TRIP),  and  Choi  is  directed  to  steels  having  Twinning  Induced Plasticity/Transformation Induced Plasticity (TWIP/TRIP) properties. Thus, none of the cited prior art even suggests a method for partial hardening of an austenitic steel by utilizing during cold deformation a Transformation Induced Plasticity (TRIP) hardening effect as set forth in new independent claim 22.
has been found persuasive. No prior art has been identified by the office in which an austenitic steel is deformed by cold deformation to a forming degree as claimed; to include at least two consecutive areas with different mechanical values in thickness, yield strength, tensile strength, and elongation; with an ultimate load ratio as claimed; wherein a Transformation Induced Plasticity (TRIP) hardening affect takes place during the cold rolling. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725